 In the Matter Of COEUR D'ALENE GROCERS ASSOCIATION, EMPLOYER ANDPETITIONERandRETAIL CLERKS, INTERNATIONAL ASSOCIATION, AFL,UNIONCase No. 19-RMD7.-Decided January 11, 1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Howard A.McIntyre, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Petitioner is an association representing 9 independentlyowned grocery stores, located in Coeur d'Alene, Idaho. Coeur d'Aleneis a city of approximately 12,000 persons located about 15 miles fromthe State of Washington boundary line. It is a resort community sit-uated on a main highway going into Spokane, Washington. ThePetitioner testified that its employer-members purchase wholesaleproducts valued inexcess of$1,500,000 annually from the State ofWashington, and that this amount constitutes about 95 percent of thetotal wholesale purchases.In addition to supplying 90 percent of thegroceries and meats sold to citizens of Coeur d'Alene, the employer-members sell merchandise to transients and to residents of neighboringareas, including residents of the State of Washington.Further, theysell a considerable volume of goods to a United States Governmentagency, namely, the Forest Service. It was estimated that approxi-mately 10 percent of the retail products sold by the Petitioner's mem-bers goesinto interstate commerce.The totality of the operations of the Petitioner's members clearlyhas an impact on interstate commerce.Without determining whetheror not the Board would assert jurisdiction as to each member-employerwere it before the Board individually, we'find, and the Petitioner ad-mits, that for the purposes of this proceeding, the employers are en-gaged in commerce within themeaning ofthe Act.2.The labor organization involved claims to represent employees ofemployer-members of the Petitioner.88 NLRB No. 14.44 COEUR D'ALENE! GROCERS ASSOCIATION453.No question affecting commerce exists concerning the representa-tion of the employees involved within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:The Employer-Petitioner asserts that a multiple-employer unit,composed of employees of its nine member employers, is appropriate.The Union contends that a multiple-employer unit is inappropriate,inasmuch as the Union does not request recognition for but five of thenine stores, and that, for this reason, no question of representationexists.Although formerly the Petitioner and the Union have negotiatedupon a multiple-employer basis, at the hearing the Union flatly statedthat it "has never claimed to represent" the employees of four of thenine employer-members of the Petitioner, and does not now requestrecognition as their bargaining agent.Thus the Union has abandonedany claim to represent such employees, and no labor organization isseeking to represent employees in the unit alleged in the petition.As we pointed out in theNy-Lintcase,' in a similar situation :The Union has thereby abandoned its right to represent theseemployees, and has waived any obligation the Employer mayhave had to recognize it as the bargaining representative of suchemployees.In the absence of a claim by the Union to representthe employees in the aforesaid unit, a question concerning repre-sentation does not exist, and the Board is, under these circum-stances,without jurisdiction to proceed with its investigationunder Section 9 (c) (1) of the Act, as amended.We shall, therefore, dismiss the petition.ORDERIT IS HEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.177 NLRB 642.